COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Senior Judge Duff


HORNER LAWN SERVICE, INC. AND
 COMMERCIAL UNION MIDWEST INSURANCE COMPANY
                                           MEMORANDUM OPINION*
v.   Record No. 2043-99-2                       PER CURIAM
                                             FEBRUARY 8, 2000
ROY THOMAS COMPTON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Charles F. Midkiff; Joshua M. Wulf;
             Midkiff & Hiner, P.C., on brief), for
             appellants.

             (Benjamin M. Smith, Jr.; Kilgore & Smith, on
             brief), for appellee.


     Horner Lawn Service, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Roy Thomas Compton

proved that he sustained an injury by accident arising out of

his employment on September 17, 1997.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission’s decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      So


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
viewed, the evidence proved that Compton was employed as a

landscape worker for employer.    On September 17, 1997, Compton

rode as a passenger in employer's truck while en route from one

job site to another job site.    The truck, which was driven by

his co-worker, Frank Ely, was involved in a head-on automobile

collision.    No evidence indicated that the driver or Compton

detoured from the normal route between the two jobs or engaged

in any activity not related to their employment.

     According to the medical records, Compton was thrown from

the truck and lost consciousness for a period of time.     After

Compton regained consciousness in the hospital, he remembered

leaning to retrieve his cigarettes from the floor of the truck.

He could not remember anything about the accident or the events

that followed the accident.

     In holding that Compton proved that he sustained an injury

by accident arising out of his employment, the commission found

that Compton's "failure to recall the cause of his accident is

not fatal to his claim."    The commission relied upon the "actual

street risk" rule found in Marketing Profiles, Inc. v. Hill, 17

Va. App. 431, 434-35, 437 S.E.2d 727, 729 (1993), to support its

decision.

     In Marketing Profiles, we recognized the following:

                  To satisfy the "arising out of" prong
             of the compensability test, [the employee]
             had to prove that "there is apparent to the
             rational mind upon consideration of all the
             circumstances, a causal connection between

                                 - 2 -
            the conditions under which the work is
            required to be performed and the resulting
            injury." When an employee's presence on the
            streets is shown to be in the course of
            employment, "Virginia, following the
            majority rule, has adopted what is known as
            the 'actual risk test,' under which, in the
            words of Larson, 'it is immaterial even
            whether the degree of exposure is increased,
            if in fact the employment subjected the
            employee to the hazards of the street,
            whether continuously or infrequently.'"

Id. at 434, 437 S.E.2d at 729 (citations omitted).

     The evidence proved and the commission found that Compton's

injuries were caused by an automobile accident.   Compton was a

passenger in his employer's truck, which was being driven by his

co-employee, when he was injured.   He was in transit between two

job sites, following the normal route with no detours.     "Nothing

in the record establishes that [Compton] was engaged in

activities unrelated to his employment or that he was on the

road as a result of a personal mission."    Id. at 435, 437 S.E.2d

at 729.   Indeed, credible evidence proved that when Compton was

injured in the automobile accident, "his travel on the highway

. . . linking . . . [the two job sites] was travel 'which he was

authorized and obligated to perform[; therefore,] the hazards of

highway travel thus became necessary incidents of his

employment.'"    Id. at 434-35, 437 S.E.2d at 729 (citation

omitted).

     As we recognized in Marketing Profiles, "'[i]f there is

evidence, or reasonable inferences can be drawn from the


                                - 3 -
evidence, to support the Commission's findings, they will not be

disturbed on review, even though there is evidence in the record

to support a contrary finding.'"   Id. at 435, 437 S.E.2d at 430

(quoting Morris v. Badger Powhatan/Figgie Int'l, Inc., 3 Va.

App. 276, 279, 348 S.E.2d 876, 877 (1986)).   Compton carried his

burden of proving evidence and inferences from that evidence

that his injury arose out of employment.   No evidence in this

record supports a finding contrary to that of the commission.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -